Franklin App. No. 04AJM23, 2004-Ohio-6723. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at Page 2 of the court of appeals’ Memorandum Decision filed February 17, 2005:
“Whether the decision in Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27 [723 N.E.2d 97], is applicable to the version of R.C. 3937.18(A) as amended by H.B. No. 261 that went into effect September 3, 1997?”
Resnick and Pfeifer, JJ., dissent.
Sua sponte, cause consolidated with 2005-0193, Hedges v. Nationwide Mut. Ins. Co., Franklin App. No. 04AP-423, 2004-Ohio-6723.
The conflict case is Cincinnati Equitable Ins. Co. v. Wells, Montgomery App. No. 20286, 2004-Ohio-2418.